Citation Nr: 0508454	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946, including the Battle of the Bulge.  He was wounded in 
action in February 1945 and was awarded the Purple Heart 
Medal.

Service connection for multiple shell fragment residuals was 
granted in a November 1948 rating decision; a combined 10 
percent disability rating was assigned.

The veteran was granted service connection for cold injury 
residuals (to include bilateral lower extremity peripheral 
neuropathy, cold sensitivity, hyperhidrosis, limited range of 
motion of the bilateral ankles and onychomycosis) in an April 
2001 rating decision; he was assigned a 30 percent disability 
rating.  In a May 2002 rating decision, the RO re-evaluated 
the service-connected residuals of a cold injury and assigned 
separate 30 percent ratings for each of the veteran's lower 
extremities and separate 10 percent ratings for each of the 
veteran's upper extremities.  The combined disability rating 
was 70 percent.  See 38 C.F.R. §§ 4.25, Table 1, 4.26 (2004).

The veteran filed a claim of entitlement to TDIU in July 
2002, which was denied by the RO in rating decisions in 
January 2003 and March 2003.  The veteran disagreed with the 
March 2003 rating decision and initiated this appeal.  He 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a January 2004 statement of the case (SOC).  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in February 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the RO 
in February 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

In March 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2004).

Issues not on appeal

The veteran filed a claim in February 2004 for service 
connection for diffuse osteoarthritis of the lumbar spine, 
claimed as secondary to service-connected cold injury 
residuals.  The RO denied this claim in a March 2004 rating 
decision.  The veteran filed a notice of disagreement with 
this decision in March 2004; a SOC was issued in June 2004.  
The veteran submitted a statement in June 2004, indicating 
that he wished to withdraw the issue of entitlement to 
service connection for diffuse osteoarthritis of the lumbar 
spine.  See 38 C.F.R. § 20.204 (2004).  Accordingly, that 
issue is not before the Board on appeal.  

In a December 2004 statement, the veteran indicated that he 
wished to waive consideration in the first instance by the RO 
and have the Board consider the issues of entitlement to 
service connection for hypertension, arteriosclerotic heart 
disease and low back strain, all claimed as secondary to 
service-connected cold injury residuals.  Such a waiver is 
not legally valid; as a matter of law, the Board is an 
appellate body which is unable to consider claims in the 
first instance.  Therefore, these matters are referred to the 
RO for appropriate action.  See 38 U.S.C.A. § 7105 (West 
2002); see also Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not adjudicated by 
the RO].  


FINDING OF FACT

The medical and other evidence of record is in equipoise as 
to whether the veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  



The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2004 supplemental statement of the case 
(SSOC) and the January 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, letters were sent to the veteran in 
September 2002 and May 2003, which were specifically intended 
to address the requirements of the VCAA.  The September 2002 
letter detailed the evidence needed to substantiate a claim 
for a total disability rating based on individual 
unemployability.  Specifically, the veteran was advised that 
the RO needed medical evidence of recent treatment of his 
service-connected disabilities.  The letter indicated that VA 
would obtain any VA medical records identified by him, along 
with any other treatment records the veteran told VA about, 
noting specifically that the RO had received records from Dr. 
S.  Thus, the September 2002 letter not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2003 letter, the RO informed the veteran that VA is 
responsible for getting VA examination reports and VA 
treatment reports.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2002 letter informed him that if he had private 
medical evidence to support his claim, he could complete and 
submit the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, to authorize the RO's retrieval of such on the 
veteran's behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 letter asked the 
veteran to "Tell us about any additional information or 
evidence that you want us to try and get for you."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the September 2002 and May 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letters 
requested a response within 30 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in March 2003, prior to the expiration 
of the one-year period following the September 2002 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided complete 
notice of the VCAA prior to the adjudication of this claim, 
which was by rating decision in March 2003.  As has been 
discussed above, the veteran was subsequently provided with 
VCAA notice in the May 2003 letter.  The veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board's decision constitutes a complete grant of the benefit 
sought on appeal, there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA and private treatment records.  These records 
contain competent medical nexus opinions that are sufficient 
to decide the claim.  Therefore, remanding the opinion for a 
nexus opinion is not necessary.  See id.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  The 
veteran provided testimony at a personal hearing that was 
conducted before the undersigned Veterans Law Judge in 
February 2005.  He has not indicated the existence of any 
other evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim have been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2004).
The Court noted the following standard announced by the 
United States Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.



Factual background

The veteran's service-connected disabilities consist of cold 
injury residuals of the left lower extremity and right lower 
extremity with peripheral neuropathy, cold sensitivity, 
hyperhidrosis, limited range of motion of the ankle and 
onychomycosis, with each lower extremity rated 30 percent 
disabling; cold injury residuals of the left upper extremity 
and right upper extremity with numbness of the fingertips, 
mild, with each upper extremity rated 10 percent disabling; 
residuals of a shrapnel wound to the left forearm with damage 
to muscle group VII and a small retained metal fragment, 
rated 10 percent disabling; and scars, small of the left 
shoulder, right patella and second metatarsophalangeal joint 
of the left foot, rated 0 percent disabling.  The combined 
rating for service-connected disabilities is 70 percent. 
The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities in July 2002.  

In a statement dated in July 2002, Dr. M.I.S. indicated that 
the veteran has continued complaints of burning, numbness and 
pain in the legs and feet.  Dr. M.I.S. indicated that the 
veteran's condition "would be progressively worsening over 
the years and it is going to be permanent in nature."  Dr. 
A.A.B. indicated in a July 2002 statement that the veteran 
"is affected by the neuropathy and he is not entitled to 
work from his current medical condition."  

In a July 2002 statement, Dr. M.D.S. of the VA Brooksville 
Clinic indicated that the veteran was no longer employable 
because of restrictive lung disease related to an asbestosis-
related lung disease and diffuse osteoarthritis of the lumbar 
spine.  
Dr. A.A.B. submitted a second statement in February 2003, 
indicating that the veteran's cold injury disability "limits 
his ability to stand for any length of time and limits his 
mobility and dexterity to the point I deem he is not capable 
of gainful employment."  Dr. A.A.B. submitted a third 
statement in February 2005 that the veteran is totally 
disabled from his peripheral neuropathy as well as the other 
list of his medical problems and conditions.

T.T., D.C. indicated in an August 2003 statement that the 
veteran is permanently and totally disabled and unable to 
engage in any form of gainful employment, and related such to 
lumbar radiculitis, lumbar osteoarthritis and peripheral 
neuropathy of the lower extremities. 

The veteran indicated during his February 2005 personal 
hearing that he was unable to walk much, requiring the use of 
a walker.  He also indicated that his mobility and dexterity 
was extremely limited and that he was unable to stand for 
long periods of time.  He also gave his employment history, 
to include 31 years at a machine shop and then another 13 
years in a supervisory position at Disney World until his 
retirement at age 62 due to his physical inability to perform 
his work duties.

Analysis

As noted above, the veteran's combined disability rating is 
70 percent.  The Board notes that since the veteran's 
service-connected disabilities are of both upper and lower 
extremities and include one 60 percent disability in 
combination, his service-connected disabilities in fact meet 
the schedular criteria for consideration of TDIU under 
exceptions (1) and (2) and will be considered to be one 60 
percent disability for such purposes.  See 38 C.F.R. § 
4.16(a)(1) and (2) (2004); see also 38 C.F.R. §§ 4.25, Table 
I and 4.26(b) (2004).  Combining the 60 percent disability 
for the veteran's extremities with the 10 percent disability 
rating for the service-connected residuals of the shrapnel 
wound of the left forearm allows for the veteran's current 
total disability rating of 70 percent.  See 38 C.F.R. § 4.25, 
Table I, and 4.26 (2004).

The Board notes initially that there is no question from a 
review of the medical evidence of record that the veteran is 
incapable of sustaining substantially gainful employment when 
all of his disabilities, both service connected and non 
service connected, are considered.  The question that remains 
to be answered is whether his service-connected disabilities, 
alone, can support such a finding.  

The medical evidence of record shows that Dr. M.D.S. 
attributed the veteran's unemployability to an asbestosis-
related lung disease and osteoarthritis of the lumbar spine.  
This opinion is in conflict with the opinion of Dr. A.A.B., 
who attributed the veteran's unemployability to his cold 
injury residuals.  T.T., D.C., seems to be somewhere in the 
middle of these two standpoints, noting that both the 
veteran's peripheral radiculopathy of the lower extremities 
and his lumbar problems are responsible for his 
unemployability.  

The Board acknowledges that this case presents a complicated 
picture with respect to employability, since although the 
veteran has significant service-connected disabilities, he 
also has significant non service-connected disabilities, 
which may not be considered with respect to TDIU.  The Board 
believes that no amount of additional evidence is likely to 
result in a perfectly clear picture.  However, the record 
contains competent medical evidence, discussed above, that 
supports the veteran's basic contention that he cannot work 
due to his service-connected disabilities.  The medical 
opinion evidence of record with respect to the effects of the 
veteran's numerous service-connected disabilities, combined 
with the veteran's subjective testimony as to such, combine 
to make such a determination at least as likely as not.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; 4.3 see also 
VAOPGCPREC 75-91, supra. 

In short, the Board has carefully weighed the evidence of 
record and finds that there exists an approximate balance of 
evidence for and against the claim.  When the evidence for 
and against the claim is in relative equipoise, by law, the 
Board must resolve all reasonable doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, with 
resolution of doubt in the veteran's favor, the Board 
concludes that a grant of TDIU is warranted under 
38 C.F.R. § 4.16(a).

Additional comment

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  In this case for obvious reasons only 
the schedular basis need be considered.




ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


